The appeal in this case is by transcript of the record. A motion to dismiss the appeal has been filed, to which plaintiff in error has made no answer. All of the alleged errors contained in the petition in error occurred at and during the trial, and cannot, therefore, be presented for the consideration of this court by transcript, but must be brought to its attention, if at all, by means of a case-made or bill of exceptions. Simpson v. Henderson-Sturges Piano Co.,31 Okla. 623, 122 P. 174; Stonebraker-Zea Cattle Co. v. Hilton,34 Okla. 225, 124 P. 1062; Laborn et al. v. Stephens et al.,ante, 147 P. 152.
The appeal is, accordingly, dismissed.
All the Justices concur.